DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner acknowledges the amendment of claim 30. Claims 32 – 33 were previously withdrawn. Claims 1 – 14, 24, 29, & 34 were previously cancelled. Claims 15 – 23, 25 – 28, & 30 – 33 are examined herein. Applicant’s arguments are persuasive. Therefore, the current rejection cites new references and this action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15 – 18, 20 – 23, 25, 27 – 28, & 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. (U.S. Patent No. 6,797,359 B2), in view of Share et al. (US 2003/0039779 A1) & Sacks et al. (4,528,235).
With regard to claim 15, Janssens et al. teach a multilayer structure (laminate) comprising a metallized layer on layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1). The metallized 
Janssens et al. teach the first layer was formed with chips (ground material/granules), but do not teach the presence of metal and/or metal oxide in the layer formed from ground material or the amount of metal in the polymer material of the first layer (claims 15, 25, & 30 - 31) and the force factor (F) (claims 27 – 28).
Share et al. teach a packaging material formed of a blend of polyester resin (e.g. PET), polyamide resin, and oxygen scavenging material. Oxygen scavenging materials form active metal complexes having capacity to bond with oxygen, and therefore confer higher oxygen barrier properties to the composition (paragraph [0029]). Effective oxygen scavenging materials include, nickel, cobalt, iron, aluminum, copper , cobalt oxide, iron oxide (paragraph [0030]) in the amount of 50 – 10,000 ppm by weight (1 wt.% or less). The upper limit is dictated by factors such as economy, toxicity, clarity and color (paragraph [0032]). The packaging containing the oxygen scavenging materials are suitable for use in colorless, optically transparent containers (paragraph [0031]). 
Therefore, based on the teachings of Share et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate oxygen scavenging materials composed of metal and/or metal oxide particles into a polymer layer for packaging for providing high oxygen barrier properties when used for the food packaging containers.
Claim 15 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Share et al. fail to teach the polymer (first) layer includes the lamellar particles based on at least one of a metal and a metal oxide.
Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet fillers are substantially parallel to the plane of the film and are useful for reducing the permeability of vapors and gasses through the packaging used for many sensitive foods, drugs and other materials (Col. 8, 
Therefore, based on the teachings of Sacks et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use lamellar particles in the film taught by Janssens et al., because packaging films containing these particles are very thin and thus require small, thin flat particles which can effectively reduce vapor permeability, based on the teachings of Sacks et al.

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, Janssens et al. teach layer B comprises a polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58).
With regard to claims 20 – 21, Claims 20 – 21 define the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps 
With regard to claims 22 – 23, Janssens et al. teach the total thickness of the film is preferably 3 – 100 µm, more preferably 5 – 60 µm (Col. 9, Lines 19 – 24).
With regard to claim 25, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include, nickel, cobalt, iron, aluminum, & copper (paragraph [0030]).
With regard to claim 26, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include metal oxides, such as cobalt oxide, iron oxide (paragraph [0030]).
With regard of claims 27 – 28, Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet particles have a diameter (L) of from 1 to 25 micrometers (1000 – 25,000 nm), and thickness (e) 0.01 to 0.05 (10 – 500 nm) (Col. 2, Lines 2 – 8). Based on these values, the form factor, F, is between 2 and 2,500.
With regard to claim 30, as discussed above, Janssens et al. teach the layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58), which is formed from PET chips (Example 1), and a metallized layer of aluminum (Col. 10, Line 47). As discussed above for claim 15, Share et al. teach polymer blended with oxygen scavenging particles, such as aluminum.
With regard to claim 31, as discussed for claim 30 above, Share et al. teach oxygen scavenging materials include aluminum.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al., Share et al., & Sacks et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Janssens et al. teach a metallized polymer substrate composed of PET, not polyolefin.
Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford, it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claims 15 – 18, 20 – 21, 25 – 28, & 30 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (U.S. Patent No. 7,601,408 B2), in view of Česnek et al., (“Properties of Thin Metallic Films for Microwave Susceptors,” Czech. J. Food Sci., Vol. 21, No. 1:34 – 40 (2003)), and Share et al. (US 2003/0039779 A1) and Sacks et al. (U.S. Patent No. 4,528,235).
With regard to claim 15, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a metallized susceptor layer (30) (Col. 5, Lines 50 – 56). 
The susceptor material may be applied in any suitable thickness or pattern to provide the desired heating characteristics (Col. 9, Lines 49 - 67). Because of very thin nature of metallized layer, the thickness of the metallized layer is preferably measured in terms of its optical density, too thin for standard length measurement techniques (Col. 10, Lines 1 – 35). 
Young et al. do not teach the relative thickness of the PET coating and the very thin metallized layer or that the metallized layer has a sub-micrometer thickness.
Česnek et al. teach thin films for microwave susceptor comprising a thin aluminum film deposited on a standard polyethylene terephthalate film used in microwave-food packaging systems having a thickness of 50 µm (pg. 36, first column), wherein the aluminum film has a thickness up to about 10 nm thick (pgs. 37 – 38). The optimum thickness of metallized layer is determined by measuring the optical density (pgs. 36 – 38). For microwave-able food packaging systems, optimum thickness of metallization from the point of view of maximum microwave energy absorption in the film (pg. 34). 
Therefore, based on the teachings of Česnek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention 
Young et al. do not teach the first layer was formed of ground material or the presence of metal and/or metal oxide in the layer formed from ground material, the amount of metal in the polymer material of the first layer, (claims 15, 25, 30 – 31), or the form factor (F) (claims 27 – 28).
Share et al. teach a packaging material formed of a blend of polyester resin (e.g. PET), polyamide resin, and oxygen scavenging material. Oxygen scavenging materials form active metal complexes having capacity to bond with oxygen, and therefore confer higher oxygen barrier properties to the composition (paragraph [0029]). Effective oxygen scavenging materials include, nickel, cobalt, iron, aluminum, copper , cobalt oxide, iron oxide (paragraph [0030]) in the amount of 50 – 10,000 ppm by weight (1 wt.% or less). The upper limit is dictated by factors such as economy, toxicity, clarity and color (paragraph [0032]). The packaging containing the oxygen scavenging materials are suitable for use in colorless, optically transparent containers (paragraph [0031]). 
Therefore, based on the teachings of Share et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate oxygen scavenging materials composed of metal and/or metal oxide particles into a polymer 
Claim 15 is defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Share et al. fail to teach the polymer (first) layer includes the lamellar particles based on at least one of a metal and a metal oxide.

Therefore, based on the teachings of Sacks et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use lamellar particles in the film taught by Young et al., because packaging films containing these particles are very thin and thus require small, thin flat particles which can effectively reduce vapor permeability, based on the teachings of Sacks et al.

With regard to claim 16, claim 16 defines the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claims 17 – 18, as discussed above, Young et al. teach a protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55).
claims 20 – 21, claims 20 – 21 define the product by how the product was made (i.e. first layer obtained from ground material, the ground material being a blend in the form of granules).  Thus, claims 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
With regard to claim 25, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include, nickel, cobalt, iron, aluminum, & copper (paragraph [0030]).
With regard to claim 26, as discussed above for claim 15, Share et al. teach oxygen scavenging materials include metal oxides, such as cobalt oxide, iron oxide (paragraph [0030]).
With regard of claims 27 – 28, Sacks et al. teach platelet (lamellar) filler particles, such as flaked talc or mica (metal oxides) and flaked metal (Col. 5, Lines 22 – 25), in polyethylene films for packaging (Col. 1, Lines 15 – 38). The platelet particles have a diameter (L) of from 1 to 25 micrometers (1000 – 25,000 nm), and thickness (e) 0.01 to 0.05 (10 – 500 nm) (Col. 2, Lines 2 – 8). Based on these values, the form factor, F, is between 2 and 2,500.
With regard to claims 30 – 31, Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (Col. 2, Lines 46 – 65 & Col. 11, Lines 40 – 55), and a .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., Share et al., & Sacks et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Young et al. teach a metallized polymer substrate composed of PET, not polyolefin.
Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Response to Arguments
In light of Applicant’s amendment of claim 30, the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Applicant’s arguments, see Remarks, filed November 4, 2021, with respect to the rejection(s) of claim(s) 15 – 23, 25 – 28, & 30 – 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781